Citation Nr: 1022315	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic heart 
disorder to include arrhythmia, ischemic cardiomyopathy, and 
Class III heart failure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1979 to February 
1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Waco, Texas, Regional Office (RO) which in pertinent part, 
denied service connection for arrhythmia, ischemic 
cardiomyopathy, and Class III heart failure.  In April 2010, 
the Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
the clamed disability as he initially manifested a chronic 
heart disability during active service which necessitated his 
separation from active service.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  
At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits due to his chronic heart disorder.  
Documentation of the Veteran's SSA award of disability 
benefits and the evidence considered by the SSA in granting 
the Veteran's claim is not of record.  The United States 
Court of Appeals for Veterans Claims (Court) has clarified 
that the VA's duty to assist the Veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

At the hearing on appeal, the Veteran stated that he 
initially manifested hypertension during active service and 
currently took antihypertensive medications.  The hearing 
transcript can be reasonably construed as a claim of 
entitlement to service connection for chronic hypertension.  
The RO has not had an opportunity to act upon the claim.  The 
Board finds that the issue of service connection for chronic 
hypertension is inextricably intertwined with the certified 
issue of service connection for a chronic heart disorder to 
include arrhythmia, ischemic cardiomyopathy, and Class III 
heart failure.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.  

2.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic hypertension.  The Veteran and 
his accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic heart disorder to include 
arrhythmia, ischemic cardiomyopathy, and 
Class III heart failure with express 
consideration of the Federal Circuit's 
holding in Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

	(CONTINUED ON NEXT PAGE)


handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

